Name: Commission Regulation (EEC) No 3540/90 of 6 December 1990 opening a standing invitation to tender for the export of 250 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/ 12 Official Journal of the European Communities 8 . 12. 90 COMMISSION REGULATION (EEC) No 3540/90 of 6 December 1990 opening a standing invitation to tender for the export of 250 000 tonnes of durum wheat held by the Italian intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 250 000 tonnes of durum wheat to be exported to the Soviet Union. 2. The regions in which the 250 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certificates under Article 44 of Commission Regulation (EEC) No 3719/88 0. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agencies shall be disposed Of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 2619/90 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 4 December 1990, Italy notified the Commission that it wished to put up for sale for export to the Soviet Union 250 000 tonnes of durum wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 19 December 1989 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). t 3 . The last partial invitation to tender shall expire on 29 May 1991 . 4. The tenders shall be lodged with the Italian intervention agency. HAS ADOPTED THIS REGULATION : Article 5 The Italian intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II to this Regulation . Article 1 The Italian intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 250 000 tonnes of durum wheat held by it. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5. 1990, p. 1 . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(3) OJ No L 139, 24. 5. 1986, p. 36. O OJ No L 201 , 31 . 7. 1990, p. 5. Is) OJ No L 202, 9 . 7. 1982, p . 23 . (6) OJ No L 249, 12. 9 . 1990, p. 8 . 0 OJ No L 331 , 2. 12. 1988, p. 1 . 8 . 12. 90 Official Journal of the European Communities No L 344/13 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 344/14 Official Journal of the European Communities 8 . 12. 90 ANNEX I (tonnes) Place of storage Quantity Treviso 8 450,866 Verona 2 002,378 Rovigo 772,640 Ferrara 57 064,612 Bologna 1 900,000 Ravenna 28 663,080 La Spezia 5 703,690 Livorno 8 901,989 Pesaro 1 310,000 Perugia 3 760,345 Viterbo 22 372,298 Napoli 4 000,000 Bari 40 369,929 Foggia 18 514,974 Potenza 9 563,319 Matera 10 000,000 Catanzaro 16 538,988 Palermo 4 000,000 Caltanissetta 3 644,617 Catania 419,415 Trapani 2 046,860 ANNEX II Standing invitation to tender (or the export of 250 000 tonnes of durum wheat held by the Italian intervention agency (Regulation (EEC) No 3540/90) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases (+) or reductions (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 \ 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers.